Citation Nr: 0713954	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-34 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDING OF FACT

Prior to the promulgation of a decision, the Board received 
written notification from the veteran that effectively 
withdrew his claim of service connection for asthma.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need not be 
examined given the veteran's expressed intention to withdraw 
the appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

The veteran perfected an appeal concerning a claim of service 
connection for asthma.  Thereafter, the Board received an 
April 2007 communication from the veteran that expressed his 
desire to "withdraw all issues on appeal."  The preceding 
statement complies with the requirements in 38 C.F.R. 
§ 20.204, and accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning a claim of service connection for 
asthma is dismissed.    



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


